Exhibit 10.10(c)

CONSOLIDATED CONTAINER HOLDINGS LLC

2004 UNIT OPTION AGREEMENT

THIS AGREEMENT (the “Agreement”), which shall be effective as of the Award Date
(defined in paragraph 1 below), is made and entered into by and between
Consolidated Container Holdings LLC, a Delaware limited liability company (the
“Company”), and __________ (the “Participant”).

WHEREAS, the Company has implemented the Second Amended and Restated
Consolidated Container Holdings LLC 1999 Unit Option Plan (the “Plan”), which
provides for the grant of options to selected officers, key employees, and
consultants of the Company or its Subsidiaries to purchase Units of the Company;

WHEREAS, Consolidated Container Company LP, a Delaware limited partnership
(“CCC”), STC Acquisition Co., a California corporation (“Newco”), STC Plastics,
Inc., a California corporation (“STC”), Larry Keller, Scott Keller, Martha
Torres and Lisa Quattrone have entered into that certain Agreement and Plan of
Merger dated as of the date hereof (the “Merger Agreement”) pursuant to which
CCC will acquire STC through the merger of Newco with and into STC (the
“Transaction”);

WHEREAS, the Merger Agreement provides for the issuance to Participant of this
Option, and the committee that administers the Plan (the “Committee”) has
therefore authorized Participant to participate in the Plan and has awarded the
Unit option herein described (the “Option”) to the Participant; and

WHEREAS, the parties desire to evidence in writing the terms and conditions of
the Option, which the parties intend to supersede all prior option grants from
the Company to the Participant;

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements herein contained, and as an inducement to the Participant to
continue as an employee of the Company or its Subsidiary and/or to promote the
success of the business of the Company and its Subsidiaries, the parties hereby
agree as follows:

1. Grant of Option. The Company hereby grants to the Participant, upon the terms
and subject to the conditions, limitations and restrictions set forth in the
Plan and in this Agreement, the Option to acquire __________ Units (the “Number
of Units”), at an exercise price of five cents ($0.05) to acquire each Unit (the
“Exercise Price”), effective as of February 14, 2005 (the “Award Date”). The
Participant hereby accepts the Option from the Company. The Company and
Participant acknowledge and agree that the present value of each Unit underlying
the Option shall be deemed to be $0.05 per Unit as of the date hereof.

2. Vesting. One hundred percent (100%) of the Units subject to the Option will
be vested as of the Award Date, subject to the restrictions on exercise set
forth herein.



--------------------------------------------------------------------------------

3. Exercise. The Option shall not be exercisable by Participant until
immediately before the occurrence of a Liquidity Event. For purposes of this
Agreement, “Liquidity Event” means (a) the first firm commitment, underwritten
public offering of Units to the general public under the Securities Act of 1933,
as amended, completed by the Company and resulting in the Units being listed on
the New York Stock Exchange or American Stock Exchange or being quoted on NASDAQ
or the OTC Bulletin Board (an “IPO”); (b) the existing members of the Company in
the aggregate cease to own 50% of the Units owned by them as of the date hereof
on a fully diluted basis (a “Sale of Units”); or (c) the sale of all or
substantially all of the assets of the Company to a bona fide third party (an
“Asset Sale”). In order to exercise the Option with respect to any Units
hereunder, the Participant shall provide written notice to the Company at its
principal executive office. At the time of exercise, the Participant shall pay
to the Company the Option price per Unit set forth in Section 1 times the number
of vested Units as to which the Option is being exercised. The Participant shall
make such payment by delivering (a) cash or (b) a check or (c) at the
Committee’s option, any other consideration that the Committee determines is
consistent with the Plan and applicable law. If the Option is exercised in full,
the Participant shall surrender this Agreement to the Company for cancellation.
If the Option is exercised in part, the Participant shall surrender this
Agreement to the Company so that the Company may make appropriate notation
hereon or cancel this Agreement and issue a new agreement representing the
unexercised portion of the Option. Prior to acquiring any of the Units pursuant
to the Option, the Participant shall execute and deliver the Special Unit
Acquisition, Ownership and Redemption Agreement attached as Exhibit A to the
Plan and the LLC Agreement.

4. Who May Exercise. The Option shall be exercisable during the lifetime of the
Participant only by the Participant. To the extent exercisable after the
Participant’s death, only by the Participant’s representatives, executors,
successors or beneficiaries may exercise the Option.

5. Term of Option. The Option shall be effective commencing on the Award Date
and ending on the tenth (10th) anniversary of the Award Date (the “Expiration
Date”), and except to the extent provided in Article 5 of the Merger Agreement,
is not subject to termination by the Company; provided, however, that for any
Units hereunder as to which the Option has not been exercised as of such
Expiration Date, the Option shall automatically renew for additional successive
ten (10) year periods until the Option has been exercised as to all Units
hereunder.

6. Put Right.

(a) Immediately before the occurrence of a Liquidity Event caused by a Sale of
Units in which the selling members of CCH receive monetary consideration, an
Asset Sale or an IPO, Participant shall have the right to cause the Company to
redeem the Option for the greater of (i) (x) in the case of a Sale of Units, the
per Unit amount to be received by the selling members of CCH less the Exercise
Price, the result of which is multiplied by the number of Units underlying the
Option at that time (after taking into consideration any reductions made under
Article 5 of the Merger Agreement); (y) in the case of an Asset Sale, the per
Unit amount to be distributed to CCH members less the Exercise Price, the result
of which is multiplied by the number of Units

 

- 2 -



--------------------------------------------------------------------------------

underlying the Option at that time (after taking into consideration any
reductions made under Article 5 of the Merger Agreement); (z) in the case of an
IPO, the price per Unit at which Units were offered in the IPO less the Exercise
Price, the result of which is multiplied by the number of Units underlying the
Option at that time (after taking into consideration any reductions made under
Article 5 of the Merger Agreement, or (ii) $__________ less the aggregate value
of the Units underlying the Option used to satisfy all Indemnification Claims
(as defined in the Merger Agreement) pursuant to Article 5 of the Merger
Agreement, whether by set-off or otherwise.

(b) Immediately before the occurrence of a Liquidity Event caused by a Sale of
Units in which the selling members of CCH receive non-monetary consideration,
Participant shall have the right to cause the Company to redeem the Option for
$__________less the aggregate value of the Units underlying the Option used to
satisfy all Indemnification Claims (as defined in the Merger Agreement) pursuant
to Article 5 of the Merger Agreement, whether by set-off or otherwise.

(c) Notwithstanding the foregoing, Participant shall not be entitled to cause
the Company to redeem the Option, and the Company shall not be required to
redeem the Option, if (i) the redemption of the Option would cause or result in
a default or event of default under the Credit Agreement (as defined immediately
below) or (ii) there shall exist any default or event of default under the
Credit Agreement immediately prior to the redemption of the Option; provided,
that, in the case of clause (i), the Company shall redeem the Option to the
maximum extent, if any, that would not cause or result in a default or event of
default under the Credit Agreement. The term “Credit Agreement” shall mean that
certain Credit Agreement dated as of May 20, 2004, among the Company,
Consolidated Container Company LLC, the banks and other financial institutions a
party thereto and Deutsche Bank Trust Company Americas, as Administrative Agent,
as the same may be amended, restated, supplemented or otherwise modified from
time to time.

7. Tax Withholding. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it deems necessary or
desirable for the withholding of any taxes that it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any of the Units subject hereto.

8. Transfer of Option. The Participant shall not, directly or indirectly, sell,
transfer, pledge, encumber or hypothecate (“Transfer”) the Option or the rights
and privileges pertaining thereto other than by will or the laws of descent and
distribution. Any permitted transferee to whom the Participant shall Transfer
the Option pursuant to this Section 8 shall agree to be bound by this Agreement.
The Option is not liable for or subject to, in whole or in part, the debts,
contracts, liabilities or torts of the Participant, nor shall it be subject to
garnishment, attachment, execution, levy or other legal or equitable process.

9. Certain Legal Restrictions. The Company shall not be obligated to sell or
issue any Units upon the exercise of the Option or otherwise unless the issuance
and delivery of such

 

- 3 -



--------------------------------------------------------------------------------

Units shall comply with all relevant provisions of law and other legal
requirements including, without limitation, any applicable federal or state
securities laws. As a condition to the exercise of the Option or the sale by the
Company of any additional Units to the Participant, the Company may require the
Participant to make such representations and warranties as may be necessary to
assure the availability of an exemption from the registration requirements of
applicable federal or state securities laws. The Company shall not be liable for
refusing to sell or issue any Units if the Company cannot obtain authority from
the appropriate regulatory bodies deemed by the Company to be necessary to
lawfully sell or issue such Units. In addition, the Company shall have no
obligation to the Participant, express or implied, to list, register or
otherwise qualify any of the Participant’s Units. The Units issued upon the
exercise of the Option may not be transferred except in accordance with
applicable federal or state securities laws. At the Company’s option, the
certificate evidencing Units issued to the Participant may be legended as
follows:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS
OF ANY STATE OR OTHER JURISDICTION AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED OR
PLEDGED EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE
APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION.

10. Plan Incorporated. The Participant accepts the Option herein subject to all
the provisions of the Plan, which are incorporated herein, including the
provisions that authorize the Committee to administer and interpret and make
adjustments pursuant to the Plan and that provide that the Committee’s
decisions, determinations and interpretations with respect to the Plan are final
and conclusive on all persons affected thereby. Except as otherwise set forth in
this Agreement, terms defined in the Plan have the same meanings herein.

11. Miscellaneous

(a) The granting of the Option herein shall impose no obligation upon the
Participant to exercise the Option or any part thereof. Nothing herein contained
shall affect the right of the Company to terminate the Participant at any time,
with or without cause, or shall be deemed to create any rights to employment on
the part of the Participant.

(b) The rights and obligations arising under this Agreement are not intended to
and do not affect the employment relationship or other relationship that
otherwise exists between the Company and the Participant, whether such
employment relationship is at will or defined by an employment contract, or
otherwise.

(c) Neither the Participant nor any person claiming under or through the
Participant shall be or shall have any of the rights or privileges of a member
of the Company in respect of any of the Units issuable upon the exercise of the
Option herein unless and until such Units shall have been issued and delivered
to the Participant or such Participant’s agent.

 

- 4 -



--------------------------------------------------------------------------------

(d) Any notice to be given to the Company under the terms of this Agreement or
any delivery of the Option herein to the Company shall be addressed to the
Company at its principal executive offices, and any notice to be given to the
Participant shall be addressed to the Participant at the address set forth
beneath his or her signature hereto, or at such other address for a party as
such party may hereafter designate in writing to the other. Any such notice
shall be deemed to have been duly given if mailed, postage prepaid, addressed as
aforesaid.

(e) Subject to the limitations herein on the transferability by the Participant
of the Option and any Units, this Agreement shall be binding upon and inure to
the benefit of the representatives, executors, successors or beneficiaries of
the parties hereto.

(f) This Agreement shall be construed in accordance with, and the rights of the
parties shall be governed by, the laws of the State of Delaware applicable to
contracts entered into and to be performed in the State of Delaware.

(g) If any provision of this Agreement is declared or found to be illegal,
unenforceable or void, in whole or in part, then the parties shall be relieved
of all obligations arising under such provision, but only to the extent that it
is illegal, unenforceable or void, it being the intent and agreement of the
parties that this Agreement shall be deemed amended by modifying such provision
to the extent necessary to make it legal and enforceable while preserving its
intent or, if that is not possible, by substituting therefor another provision
that is legal and enforceable and achieves the same objectives.

(h) All section titles and captions in this Agreement are for convenience only,
shall not be deemed part of this Agreement, and in no way shall define, limit,
extend or describe the scope or intent of any provisions of this Agreement.

(i) The parties shall execute all documents, provide all information, and take
or refrain from taking all actions as may be necessary or appropriate to achieve
the purpose of this Agreement.

(j) This Agreement, including Exhibit A, which is attached hereto and
incorporated herein, constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto. In this regard, Participant acknowledges that
the Options granted to Participant hereunder represent the sole Company options
in which Participant will have any interest following Participant’s execution
hereof.

(k) No failure by any party to insist upon the strict performance of any
covenant, duty, agreement or condition of this Agreement or to exercise any
right or remedy consequent upon a breach thereof shall constitute waiver of any
such breach or any other covenant, duty, agreement or condition.

 

- 5 -



--------------------------------------------------------------------------------

(l) This Agreement may be executed in counterparts, all of which together shall
constitute one agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.

(m) At any time and from time to time the Committee may execute an instrument
providing for modification, extension, or renewal of any outstanding option,
provided that no such modification, extension or renewal shall impair the option
in any respect without the consent of the holder of the option. Except as
provided in the preceding sentence, no supplement, modification or amendment of
this Agreement or waiver of any provision of this Agreement shall be binding
unless executed in writing by all parties to this Agreement. No waiver of any of
the provisions of this Agreement shall be deemed or shall constitute a waiver of
any other provision of this Agreement (regardless of whether similar), nor shall
any such waiver constitute a continuing waiver unless otherwise expressly
provided.

(n) In addition to all other rights or remedies available at law or in equity,
the Company shall be entitled to injunctive and other equitable relief to
prevent or enjoin any violation of the provisions of this Agreement.

(o) The Participant’s spouse joins this Agreement for the purpose of agreeing to
and accepting the terms of this Agreement and to bind any community property
interest he or she has or may have in the Option, any vested portion or any
unvested portion of the Option, any Units acquired upon exercise of the Option
and any other Units held by the Participant.

Signatures appear on next page.

 

- 6 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Award Date.

 

Consolidated Container Holdings LLC

By:       

Stephen E. Macadam

 

President & Chief Executive Officer

 

PARTICIPANT:     PARTICIPANT’S SPOUSE: Signature:          

Signature: 

    

Print Name: 

        

Print Name: 

    

Address:

        

Address: 

                  

Date: 

        

Date: 

    

 

- 7 -